DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said electrical connector" in line 30.  It is unclear to the examiner if the Applicant is referring to first electrical connector or second electrical connector. For examination purpose, the examiner is interpreting to be first or second electrical connector. 
Claim 7 recites the limitation "said electrical connector" in line 33.  It is unclear to the examiner if the Applicant is referring to first electrical connector or second electrical connector. For examination purpose, the examiner is interpreting to be first or second electrical connector. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Skarda (US 2003/0009095) in view of Stangenes et al. (US 2014/0316407).
Regarding claim 1 and 7, Skarda discloses (see also the annotated figure below) an ablation and mapping catheter (fig.1 and 2D; EP mapping/ablation catheter 10) for treatments in electrocardiology, the catheter comprising: a main tube (fig.1; catheter body, see also [0046]) having a distal end (distal end of EP mapping/ablation catheter 10), a proximal end (a proximal end of EP mapping/ablation catheter 10), and a bend portion (fig.2D; bend portion) having a single bend (fig.2D) and being between said distal end and said proximal end (fig.2D); a guiding handgrip (fig.1; handle 22) on said main tube and adjacent said proximal end (fig.1); a first plurality of diagnostic rings (fig.2D; electrodes 24, 26, 28) positioned on a first portion of said main tube between said distal end and said bend portion (fig.2D; portion between distal end and bend portion), said first portion having a first orientation set by said bend portion (fig.2D), wherein said first plurality of diagnostic rings (fig.2D; electrodes 24, 26 and 28) is comprised of a distal (ablation) ring (the tip electrode 24 has a ring shape at the proximal portion), said distal (ablation) ring (the tip electrode 24) being positioned at said distal end of said main tube furthest from said bend portion (fig.2D) so as to determine an ablation location (tip electrode can be used, by communicating with other electrodes, to determine the location of the treatment site); a second diagnostic ring (fig.2D; electrode 30) positioned on a second portion (portion between bending portion and proximal end of the catheter 10) of said main tube between said bend portion and said proximal end (fig.2D), said second portion having a second orientation (fig.2D), said second orientation being independent from said bend portion (fig.2D, the second St. Regis Paper Co. v Bemis Co., 193 USPQ 8. 
However, the combined device of Skarda does not disclose a cooling duct connected to said main tube at said guiding handgrip. 
Stangenes teaches a catheter (fig.1, 10) that is configured to do ablation and/or mapping [0031] includes a cooling duct (fig. 1; lumen 32) connected to said main tube at said guiding handgrip (fig.1, Y-connector 24), through tip assembly (fig.1; 18), and to said distal ablation ring (fig.7; an inlet 60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Skarda with a cooling duct connected to said main tube at said guiding handgrip, though the tip assembly as taught by Stangenes for the purpose of delivery fluids to the distal end of the device. 

    PNG
    media_image1.png
    406
    379
    media_image1.png
    Greyscale

Regarding claim 4 and 8, Skarda discloses the ablation and mapping catheter, according to claim 1, wherein said distal ring has smooth, rounded, atraumatic edge (fig.1 and 2D).

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. The Applicant argued saying The Skarda publication itself also fails to disclose the relationship between the distal ring, the single bend, and the second orientation. Paragraph 23 of the Skarda publication discloses a wide range of functionality as a guide wire, medical lead, catheter, a sheath, a cannula or other medical tube, a stylet or the like. A mapping/ablation catheter as in Paragraph 39 is only one embodiment. The proposed modifications of the Skarda publication to disclose the .
The examiner would like not that the claim does not require any particular relationship between the distal ring, the single bend, and the second orientation. As shown below, the second orientation is independent from the bend portion. The claim does not require any specific mechanism that makes the second orientation being independent from the bend portion other than the second orientation is being different from the first orientation due to the bend portion. The examiner presented the prior art and the present invention (upside down for comparing purpose) side by side to show the structure similarity. As mentioned above in the rejection, the tip electrode that is positioned at distal end of the first portion along the first orientation may reach the desired location of treatment that can be ablation relative to the single bend and also second orientation. Furthermore, the fact that the having only one embodiment of EP mapping/Ablation catheter does not affect the scope of the invention and being applicable to the instant invention. In addition to that Skarda 
	The fact that Skarda teaches a wide range of functionality as a guide wire, medical lead, catheter, a sheath, a cannula or other medical tube, a stylet or the like does not prevent the device to have a configuration that contains bend portion with a single bend. Bend portion having a single bend is a broad limitation that only requires for the device to have state with any bend portion having a single bend.  The claimed invention does not require for the device to have only or single bend portion with single bend. Any steerable catheter with a configuration of bend portion (not necessarily only one) having a single bend reads on the claimed limitation. 

	For all the above reason mentioned the Stangenes does not need to disclose the relationship between the distal ring, the single bend, and the second orientation since that limitation is taught by the primary reference Skarda.

    PNG
    media_image2.png
    392
    663
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794